Citation Nr: 0615512	
Decision Date: 05/26/06    Archive Date: 06/06/06

DOCKET NO.  03-17 717	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee



THE ISSUE

Entitlement to a total evaluation based on individual 
unemployability due to service-connected disabilities (TDIU).



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Jessica J. Wills, Associate Counsel 



INTRODUCTION

The veteran served on active duty from April 1968 to March 
1972.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a February 2002 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Nashville, Tennessee, which denied the benefits sought on 
appeal.  The veteran appealed that decision to BVA, and the 
case was referred to the Board for appellate review.  The 
Board remanded the case for further development in June 2004, 
and that development was completed by the Appeals Management 
Center.  The case has since been returned to the Board for 
appellate review.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The veteran is currently assigned a 40 percent disability 
for his herniated nucleus pulposus status post laminectomy 
L5-S1 with fusion and status post hemilaminectomy and 
diskectomy L3-L4 and a 10 percent disability evaluation for 
his degenerative disc disease of the cervical spine.   

3.  The veteran's service-connected disabilities have not 
been shown to render him unemployable.


CONCLUSION OF LAW

The criteria for entitlement to a TDIU have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 
4.16, 4.19 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), enacted on 
November 9, 2000, emphasized VA's obligation to notify 
claimants what information or evidence is needed in order to 
substantiate a claim, and it affirmed VA's duty to assist 
claimants by making reasonable efforts to get the evidence 
needed.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 
(West 2002); see Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002).  In August 2001, VA issued regulations to 
implement the VCAA.  38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2005).

A VCAA notice, as required by 38 U.S.C. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 120 
(2004).  In this case, the RO did provide the veteran with 
notice of the VCAA in May 2001, prior to the initial decision 
on the claim in February 2002, as well as in June 2004 and 
April 2005.  Therefore, the timing requirement of the notice 
as set forth in Pelegrini has been met and to decide the 
appeal would not be prejudicial to the claimant.

Moreover, the requirements with respect to the content of the 
VCAA notice were met in this case.  VCAA notice consistent 
with 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) must (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim.  
This "fourth element" of the notice requirement comes from 
the language of 38 C.F.R. § 3.159(b)(1).

In this case, the RO informed the veteran about the 
information and evidence that is necessary to substantiate 
the claim for TDIU.   Specifically, the May 2001and June 2004 
letters noted that the veteran may be entitled to 
compensation at the 100 percent rate if he is unable to 
secure and follow a substantially gainful occupation solely 
due to his service-connected disabilities.  Those letters 
further stated, "To qualify for a total disability rating on 
this basis, you must have: one service-connected disability 
ratable at 60 percent or more, or two or more service-
connected disabilities, at least one ratable at 40 percent or 
more and sufficient additional disability to bring the 
combine disability rating to 70 percent or more."  The June 
2005 letter also noted that the evidence must show that his 
service-connected disability or disabilities are sufficient, 
without regard to other factors, to prevent him from 
performing the mental and/or physical tasks required to get 
or keep substantially gainful employment.  It was noted that 
a veteran must generally meet certain percentage requirements 
as specified in 38 C.F.R. § 4.16.  The June 2005 letter 
further explained that in order to support a claim for an 
extraschedular evaluation based on exceptional circumstances, 
the evidence must show that his service-connected disability 
or disabilities present such an exceptional or unusual 
picture, due to factors such as marked interference with 
employment or frequent periods of hospitalization, that 
application of the regular schedular standards is 
impractical.  Additionally, May 2003 Statement of the Case 
(SOC) and the February 2005 Supplemental Statement of the 
Case (SSOC) notified the veteran of the reasons for the 
denial of his application and, in so doing, informed him of 
the evidence that was needed to substantiate his claim for 
entitlement to TDIU.  In fact, the May 2003 SOC provided the 
veteran with all of the pertinent laws and regulations, 
including 38 C.F.R. §§ 3.321, 4.15, 4.16, 4.18, and 4.19.

In addition, the RO informed the veteran in the VCAA letters 
about the information and evidence that VA would seek to 
provide.  In particular, the May 2001, June 2004, and April 
2005 letters stated that reasonable efforts would be made to 
obtain the evidence necessary to support his claim and that 
VA would assist in obtaining records, including medical 
records, employment records, and records from other Federal 
agencies.  The veteran was also informed that a VA 
examination would be provided or a medical opinion would be 
obtained if it was determined that such evidence was 
necessary to make a decision on the claim.  

The RO also informed the veteran about the information and 
evidence that he was expected to provide.  Specifically, the 
RO told the veteran that he must provide enough information 
about his records so that VA could request them from the 
person or agency that has them.  The May 2001 and June 2004 
letters also requested that he complete and return a VA Form 
21-4142, Authorization and Consent to Release Information to 
the Department of Veterans Affairs (VA).  In addition, the 
June 2004 and April 2005 letters informed the veteran that it 
was his responsibility to ensure that VA received all 
requested records that are not in the possession of a Federal 
department or agency, and the April 2005 letter further 
stated that it was still his responsibility to support his 
claim with appropriate evidence.  

Additionally, the veteran was notified of the "fourth 
element."  In this regard, the June 2005 letter stated, "If 
you have any evidence in your possession that pertains to 
your claim, please send it to us."   The veteran was also 
advised to notify VA if there was any other evidence that 
might support his claim.  

All the VCAA requires is that the duty to notify is satisfied 
and that claimants are given the opportunity to submit 
information and evidence in support of their claims.  Once 
this has been accomplished, all due process concerns have 
been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  As noted above, 
because each of the four content requirements of a VCAA 
notice has been fully satisfied in this case, any error in 
not providing a single notice to the appellant covering all 
content requirements is harmless error. 

Further, during the pendency of this appeal, on March 3, 
2006, the United States Court of Appeals for Veterans Claims 
(Court) issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473, noted above, 
which held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.  

In the present appeal, the veteran was provided with notice 
of what type of information and evidence was needed to 
substantiate his claim for TDIU, but he was not provided with 
notice of the type of evidence necessary to establish an 
effective date.  Despite the inadequate notice provided to 
the veteran pertaining to effective dates, the Board finds no 
prejudice to the veteran in proceeding with the issuance of a 
final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993) (where the Board addresses a question that has not 
been addressed by the agency of original jurisdiction, the 
Board must consider whether the veteran has been prejudiced 
thereby).  The Board concludes below that the veteran is not 
entitled to TDIU.  Thus, any question as to the appropriate 
effective date to be assigned is rendered moot.  

In addition, the duty to assist the veteran has also been 
satisfied in this case.  All available service medical 
records as well as VA treatment records and private medical 
records pertinent to the years after service are in the 
claims file and were reviewed by both the RO and the Board in 
connection with the veteran's claim.  The veteran was 
afforded a VA examination in December 2004.  VA has also 
assisted the veteran and his representative throughout the 
course of this appeal by providing them with a SOC and a 
SSOC, which informed them of the laws and regulations 
relevant to the veteran's claim.  For these reasons, the 
Board concludes that VA has fulfilled the duty to assist the 
veteran in this case.


Law and Analysis

Applicable law provides that a total disability rating based 
on individual unemployability due to a service-connected 
disability may be assigned, where the schedular rating is 
less than total, when the veteran is unable to secure or 
follow a substantially gainful occupation as a result of his 
service-connected disabilities.  38 C.F.R. 3.340, 3.341, 
4.16.  Consideration may be given to a veteran's level of 
education, special training, and previous work experience, 
but not to his or her age or the impairment caused by 
nonservice-connected disabilities See 38 C.F.R. §§ 3.341, 
4.16, 4.19.  

To qualify for a total rating for compensation purposes, the 
evidence must show (1) a single disability rated as 100 
percent disabling; or (2) that the veteran is unable to 
secure or follow a substantially gainful occupation as a 
result of service-connected disabilities, and there is one 
disability ratable at 60 percent or more, or if there is more 
than one service-connected disability, at least one 
disability ratable at 40 percent or more and there is a 
combined disability rating of 70 percent.  See 38 C.F.R. 
§ 4.16(a).

However, even when the percentage requirements are not met, 
entitlement to a total rating, on an extraschedular basis, 
may nonetheless be granted, in exceptional cases, when the 
veteran is unable to secure and follow a substantially 
gainful occupation by reason of service-connected 
disabilities.  38 C.F.R. §§ 3.321(b), 4.16(b) (2005).

The central inquiry is "whether the veteran's service 
connected disabilities alone are of sufficient severity to 
produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 
524, 529 (1993).  Consideration may be given to the veteran's 
education, special training, and previous work experience, 
but not to his age or to the impairment caused by nonservice-
connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19 
(2004); see also Van Hoose v. Brown, 4 Vet. App. 361 (1993).

The sole fact that a veteran is unemployed or has difficulty 
obtaining employment is not enough.  A high rating in itself 
is recognition that the impairment makes it difficult to 
obtain or keep employment.  The ultimate question, however, 
is whether the veteran is capable of performing the physical 
and mental acts required by employment, not whether he can 
find employment.  Van Hoose, 4 Vet App. at 363.

In this case, the veteran is service-connected for a 
herniated nucleus pulposus status post laminectomy L5-S1 with 
fusion and status post hemilaminectomy and diskectomy L3-L4 
for which he is currently assigned a 40 percent disability 
evaluation.  He is also service-connected for degenerative 
disc disease of the cervical spine for which his current 
disability evaluation is 10 percent.  Thus, the veteran has 
at least one disability ratable at 40 percent or more, but 
his combined disability rating is only 50 percent.  As such, 
he does meet the minimum schedular criteria for TDIU under 
38 C.F.R. § 4.16(a).  

Nevertheless, as previously stated, veterans who are unable 
to secure and follow a substantially gainful occupation by 
reason of service-connected disabilities shall be rated 
totally disabled.  Therefore, rating boards may submit claims 
to the Director of the Compensation and Pension Service for 
extraschedular consideration in cases of veterans who fail to 
meet the percentage standards set forth in 38 C.F.R. 
§ 4.16(a).  In this case, the RO denied referral for 
consideration of the veteran's TDIU claim on an 
extraschedular basis in the February 2005 Supplemental 
Statement of the Case because the veteran's disability 
picture was not so exceptional or unusual with such related 
factors as marked interference with employment or frequent 
periods of hospitalization so as to render impractical the 
application of the regular rating standards.  

Upon review of the claims file, the Board finds that the 
evidentiary record does not support a conclusion that there 
are any unusual or exceptional circumstances present in the 
veteran's case as to have warranted its referral to the VA 
Director of the Compensation and Pension Service.  In this 
regard, there has been no indication that VA's schedule for 
rating disabilities is insufficient or inadequate to assign 
ratings for the veteran's service-connected disabilities.

The Board acknowledges that the veteran was terminated in 
March 2001 by his employer of over 35 years due to medical 
restrictions and that the June 2001 VA examiner believed that 
the veteran's back disability interfered significantly with 
his normal activities of daily living as well as his ability 
to hold onto a steady job.  However, the fact that the 
veteran is unemployed or has difficulty obtaining employment 
is not enough.  As noted above, the question is whether the 
veteran is capable of performing the physical and mental acts 
required by employment, not whether he can find employment.  
Significantly, the December 2004 VA examiner stated that it 
was conceivable that the veteran could find gainful 
employment in a sitting job that did not require any heavy 
lifting or bending.  Moreover, the Tennessee Department of 
Labor and Workforce Development submitted a letter in April 
2001 in which it was noted that the veteran was not 
employable in the same type of work he held in the past, but 
that he could have training in a new field in order to be 
employable at a comparable wage.  

Based on the foregoing, the Board concludes that while the 
veteran undoubtedly has industrial impairment as a result of 
his service-connected disabilities, as evidenced by his 
combined 50 percent disability evaluation, the evidence does 
not show that these service-connected disorders preclude 
gainful employment.  The Board would note that "[t]he 
percentage ratings represent as far as can practicably be 
determined the average impairment in earning capacity 
resulting from such diseases and injuries and their residual 
conditions in civil occupations."  38 C.F.R. § 4.1 (2004).  
Based on a review of the evidence of record, the Board is of 
the opinion that the disability evaluations assigned to the 
veteran's disorders under the VA Schedule for Rating 
Disabilities accurately reflect the veteran's overall 
impairment to his earning capacity due to his service-
connected disabilities.  Therefore, a total rating for 
compensation based on individual unemployability due to a 
service-connected disability is not warranted.


ORDER

A total disability rating based upon individual 
unemployability due to service-connected disability is 
denied.



____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


